Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Smilowitz  (Pub. No.: US 2016/0313262A1) and further in view of Tridandapani (Pub. No.: US 2013/0177222A1) and Nye (Pub. No.: US 2020/0160574A1).
With respect to claim 1:
Smilowitz discloses a system for radiographic and photographic imaging of patients, comprising a first camera (fig. 4, item 410); and a trigger electronically coupled to the first camera (fig.4, item 440 is a trigger device), the trigger being operable to cause the first camera to capture one or more photographic images of a patient (parag. 0007), wherein the trigger (fig.4, item 440 is a trigger device) is associated with a manual button of a radiologic device that is operable to capture one or more cross-sectional medical images of the patient.
	Smilowitz does not explicitly disclose wherein the trigger is associated with a manual button of a radiologic device that is operable to capture one or more cross-sectional medical images of the patient and a patient microphone system configured to record a diagnostic or identifier audio recording of the patient.
	Tridandapani discloses in (parag. 0097) that the trigger may be manual, software driven and/or hardware driven.
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Tridandapani into the teaching of Smilowitz in order to generate an image series that includes a patient image and a medical image thereby preventing mislabeling of medical imaging studies.
Nye discloses a patient microphone system configured to record a diagnostic or identifier audio recording of the patient (fig. 1, item 108 as in parag. 0029).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Nye into the teaching of Smilowitz in view of Tridandapani in order to improve capturing and combining patient vitals and image data.

Claims 2-6, 11, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Smilowitz  (Pub. No.: US 2016/0313262A1), Tridandapani (Pub. No.: US 2013/0177222A1), Nye (Pub. No.: US 2020/0160574A1) as applied to claim 1 above and further in view of Lutjens (Pub. No.: US 2006/0109957A1).
With respect to claim 2:
The rejection of claim 1 is incorporated; Smilowitz, Tridandapani and Nye do not explicitly disclose a second camera, wherein the first camera is positioned on a first side of the radiologic device and the second camera is positioned on a second side of the radiologic device.  
Lutjens discloses a second camera, wherein the first camera is positioned on a first side of the radiologic device and the second camera is positioned on a second side of the radiologic device (fig. 1, item 121 and 122 are first and second camera as in parag. 0024).   It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Lutjens into the teaching of Smilowitz in view of Tridandapani and Nye in order to provide an X-ray apparatus with which calibration to current conditions during the acquisition of the projected data thereby avoiding blocking of the direct line of sight between the position measuring elements.
With respect to claim 3:
Lutjens discloses the system as in claim 1, wherein the camera is coupled to the radiologic device (fig. 1 with camera 121 and 122 coupled to item 4 and 5).  
With respect to claim 4:
Lutjens discloses the system as in claim 1, wherein the camera is positioned in a same room as, or in close proximity to, the radiologic device (fig. 1).  
With respect to claim 5:
Smilowitz discloses the system as in claim 1, wherein the trigger causes the camera to capture the image substantially coincident in time with the radiologic device capturing one or more radiologic images (parag. 0007).  
With respect to claim 6:
Smilowitz discloses the system as in claim 1, wherein the one or more cross-sectional medical images comprise one or more of an ultrasound image, radiographic image, mammogram, CT image, CTP image, scintigraphy image, SPECT image, PET image, or MRI image (parag. 0007-0008 discloses radiographic image).  
With respect to claim 11:
 Lutjens discloses the system as in claim 1, further comprising an infrared or thermal imaging camera (parag. 0017).  
With respect to claim 12:
Lutjens discloses the system as in claim 11, wherein the camera and the infrared or thermal imaging camera are positioned stereoscopically (fig. 1 with cameras 121, 122).  

Claim 7-10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smilowitz  (Pub. No.: US 2016/0313262A1), Tridandapani (Pub. No.: US 2013/0177222A1), Nye (Pub. No.: US 2020/0160574A1) as applied to claim 1 above and further in view of Cochran (Pub. No.: US 2018/0328780A1)
With respect to claim 7:
The rejection of claim is incorporated; Smilowitz, Tridandapani and Nye do not explicitly a microphone, wherein the trigger is further configured to cause the camera to capture an image in response to the microphone receiving a predefined acoustic signal.  
	Cochran discloses the above limitations (parag. 0032).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Lutjens into the teaching of Smilowitz in view of Tridandapani in order to provide new and improved radiographic equipment for taking weight-bearing radiographs of the lower extremity (legs, foot, knee, hip etc.) of a patient.
With respect to claim 8:
Smilowitz discloses the system as in claim 7, wherein the predefined acoustic signal comprises a tone or operating noise associated with the radiologic device (parag. 0042 discloses a noise to provide the trigger). 
With respect to claim 9:
 Cochran discloses the system as in claim 1, further comprising a patient microphone for capturing an audio recording of the patient (parag. 0032).  
With respect to claim 10:
Smilowitz discloses the system as in claim 9, wherein the audio recording comprises one or more of an independent or complementary identifier of the patient, or diagnostic information (parag. 0057 discloses diagnostic information.
With respect to claim 14: 
Smilowitz in view of Cochran disclose the system of claim 13, further comprising a microphone, wherein the trigger is further configured to cause the camera to capture an image in response to the microphone receiving a predefined acoustic signal, the predefined acoustic signal comprising a tone or operating noise associated with the radiologic device (parag. 0032 of Cochran and parag. 0042 of Smilowitz).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Smilowitz (Pub. No.: US 2016/0313262A1) and further in view of Lutjens (Pub. No.: US 2006/0109957A1) and Tridandapani (Pub. No.: US 2013/0177222A1). 
With respect to claim 13:
Smilowitz discloses a system for radiographic and photographic imaging of patients, comprising: a camera (fig. 4, item 410); a trigger electronically coupled to the camera (fig.4, item 440 is a trigger device), the trigger being operable to cause camera to automatically capture the images of a patient (parag. 0007); a radiologic device operable to capture one or more cross-sectional medical images of the patient, 
Smilowitz does not explicitly disclose first and second camera and a trigger wherein the trigger is associated with a manual button of a radiologic device that is operable to capture one or more cross-sectional medical images of the patient and is configured to cause the first camera and the second camera to capture the images substantially coincident in time with the radiologic device capturing one or more radiologic images.
Lutjens discloses a first camera and a second camera, the first camera and the second camera being positioned to capture images of a patient (fig. 1, item 121 and 122 are first and second camera);
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Lutjens into the teaching of Smilowitz in view of Tridandapani in order to provide an X-ray apparatus with which calibration to current conditions during the acquisition of the projected data thereby avoiding blocking of the direct line of sight between the position measuring elements.
Tridandapani discloses a trigger that may be manual, software driven and/or hardware driven and configured to cause the first camera and the second camera to capture the images substantially coincident in time with the radiologic device capturing one or more radiologic images (parag. 0097).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to utilize the teaching of Tridandapani into the teaching of Smilowitz in view of Lutjens in order to generate an image series that includes a patient image and a medical image thereby preventing mislabeling of medical imaging studies.
With respect to claim 21:
Lutjens discloses the system of claim 13, wherein the first camera and the second camera are positioned stereoscopically to capture stereo images of the patient (fig. 1 and 2, item 121 and 122 are the two cameras in stereoscopic form).
With respect to claim 22:
Lutjens discloses the system of claim 13, wherein the first camera comprises a different camera modality than the second camera (fig. 1 and fig. 2 with camera 121 and 122).



Allowable Subject Matter

Claims 15-20 allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on (571)-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649